                                                                Case 2:20-bk-21022-BR       Doc 254 Filed 03/10/21 Entered 03/10/21 10:42:52                 Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                         FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                            MAR 10 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                   CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: (714) 445-1000                                      Central District of California
                                                                                                                                   BY fortier    DEPUTY CLERK
                                                                  6 Facsimile: (714) 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14
                                                                                                                      ORDER EXTENDING TIME TO ASSUME
                                                                 15                                                   OR REJECT EXECUTORY CONTRACTS
                                                                                                                      OR UNEXPIRED LEASES PURSUANT
                                                                 16                                                   TO 11 U.S.C. § 365(d)(1

                                                                 17                                                   [No Hearing Required Pursuant to
                                                                                                    Debtor.           Local Bankruptcy Rule 9013-1(o)]
                                                                 18
                                                                 19

                                                                 20

                                                                 21           On February 19, 2021, Elissa D. Miller, the chapter 7 trustee (the "Trustee") of the

                                                                 22 bankruptcy estate ("Estate") of Girardi Keese (the "Debtor"), filed and served the Motion

                                                                 23 for Order Extending Time to Assume or Reject Executory Contracts or Unexpired Leases

                                                                 24 Pursuant to 11 U.S.C. § 365(d)(1) [Docket No. 203] ("Motion") and notice of the Motion

                                                                 25 [Docket No. 204] ("Notice"). On March 4, 2021, the Trustee filed the Supplement to

                                                                 26 Motion for Order Extending Time to Assume or Reject Executory Contracts or Unexpired
                                                                 27 Leases Pursuant to 11 U.S.C. § 365(d)(1) [Docket No. 242] ("Supplement"). No

                                                                 28 opposition to or request for hearing on the Motion, Notice or Supplement was filed or


                                                                      2859961.1                                      1                                              ORDER
                                                                Case 2:20-bk-21022-BR      Doc 254 Filed 03/10/21 Entered 03/10/21 10:42:52         Desc
                                                                                             Main Document Page 2 of 2



                                                                  1 served. Having reviewed the Motion, Notice, and Supplement, and papers filed in

                                                                  2 support thereof, service being proper, and good cause appearing therefrom,

                                                                  3           IT IS ORDERED that:

                                                                  4           1.   The Motion is granted;

                                                                  5           2.   The deadline to assume or reject executory contracts or unexpired leases

                                                                  6 of residential real property or of personal property is extended for approximately six

                                                                  7 months, to and including September 9, 2021; and

                                                                  8           3.   Pursuant to the Supplement, the Administrative Services Contract and Stop

                                                                  9 Loss Policy (the "Contracts") entered into between the Debtor and Cigna Health and Life

                                                                 10 Insurance Company are excluded from the Motion and the extended deadline set forth in

                                                                 11 this Order does not apply to the Contracts.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                                               ###
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: March 10, 2021

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2859961.1                                    2                                     ORDER
